UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. CHINA INSURE HOLDINGS, INC. (Exact name of registrant as specified in charter) Nevada 000-54039 27-3819635 (State or other jurisdiction of incorporation or organization) (Commission File Number.) (I.R.S. Employer Identification No.) 17th Floor Fuhua Mansion, Building D 8 Chaoyangmen Beidajie Chaoyangmen District, Beijing China (Address of principal executive offices) (718) 255 4700 (Registrant’s telephone number, including area code) (Former name, former Address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.: Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o(Do not check if a smaller reporting company) Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes xNo o Indicate the number of shares outstanding of each of the issuer’s classes of common stock: As of May 23, 2011, there were 100,000 shares, $.001 par value, of common stock outstanding. CHINA INSURE HOLDINGS, INC. Quarterly Report on Form 10-Q for the Quarterly Period Ended March 31, 2011 Table of Contents Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements 1 Condensed Balance Sheets as of March 31, 2011 (Unaudited) and June 30, 2010 1 Condensed Statements of Operations for the Three and Nine Month Periods Ended March 31, 2011 (Unaudited) and from the Period June 30, 2010 (Inception) to March 31, 2011 (Unaudited) 2 Condensed Statement of Changes in Stockholders’ Deficiency for the Period From June 30, 2010 (Inception) to March 31, 2011 (Unaudited) 3 Condensed Statements of Cash Flows for the Nine Month Period Ended March 31, 2011 (Unaudited) and from the Period June 30, 2010 (Inception) to March 31, 2011 (Unaudited) 4 Condensed Notes to Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 11 Item 4.Controls and Procedures 11 PART II. OTHER INFORMATION Item 1. Legal Proceedings 12 Item 1A. Risk Factors 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3. Defaults upon Senior Securities 12 Item 4. (Removed and Reserved) 12 Item 5. Other Information 12 Item 6. Exhibits 12 Signatures 13 CHINA INSURE HOLDINGS, INC. (f/k/a EUROPA ACQUISITION III, INC.) (A DEVELOPMENT STAGE COMPANY) CONTENTS PAGE 1 CONDENSED BALANCE SHEETS AS OF MARCH 31, 2011 (UNAUDITED) AND JUNE 30, 2010 PAGE 2 CONDENSED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTH PERIODS ENDED MARCH 31, 2011 (UNAUDITED) AND THE PERIOD JUNE 30, 2010 (INCEPTION) TO MARCH 31, 2011 (UNAUDITED) PAGE 3 CONDENSED STATEMENT OF CHANGES IN STOCKHOLDERS’ DEFICIENCY FOR THE PERIOD FROM JUNE 30, 2010 (INCEPTION) TO MARCH 31, 2011 (UNAUDITED) PAGE 4 CONDENSED STATEMENTS OF CASH FLOWS FOR THE NINE MONTH PERIOD ENDED MARCH 31, 2011 (UNAUDITED) AND THE PERIOD JUNE 30, 2010 (INCEPTION) TO MARCH 31, 2011 (UNAUDITED) PAGES 5- 8 CONDENSED NOTES TO FINANCIAL STATEMENTS (UNAUDITED) China inSure Holdings, Inc. (f/k/a Europa Acquisition III, Inc.) (A Development Stage Company) Condensed Balance Sheets March 31, 2011 June 30, 2010 (Unaudited) ASSETS Total Assets $
